Berdon, J.,
with whom
Katz, J.,
joins dissenting. The majority concedes and I agree that the prejudgment remedy statutes, General Statutes §§ 52-278c and *78952-278d,1 would be constitutionally deficient absent a provision allowing the trial judge to condition a prejudgment remedy on the furnishing of a security bond. Calfee v. Usman, 224 Conn. 29, 39-43, 616 A.2d 250 (1992) (Berdon, J., dissenting). The majority refers to No. 93-431 of the 1993 Public Acts,2 which grants to the trial court the discretionary authority to provide for such a bond.3 This newly enacted legislation, however, will not be effective until January 1, 1994. Through statutory construction, the majority attempts to repair the current §§ 52-278c and 52-278d by incorporating a bond provision. Unfortunately, the prejudgment remedy statutes simply do not permit such a construction.
In order to reach its conclusion that the current statutes give the trial court authority to require a security bond or other security, the majority focuses on the trial court’s current right to modify the plaintiffs’ request for the prejudgment remedy. Section 52-278d (a) provides in part: “If the court, upon consideration of the facts before it, finds that the plaintiff has shown probable cause to sustain the validity of his claim, then the prejudgment remedy applied for shall be granted as requested or as modified by the court.” (Emphasis *790added.) The court’s authority to require a “security bond” simply cannot be read, either explicitly or implicitly, into the term “modify.” This court is “ ‘bound to interpret legislative intent by referring to what the legislative text contains, not by what it might have contained.’ . . . Nor can we engraft language not clearly intended by its enactment onto legislation.” (Citation omitted.) Local 218 Steamfitters Welfare Fund v. Cobra Pipe Supply & Coil Co., 207 Conn. 639, 645, 541 A.2d 869 (1988).
If the legislature intended to authorize the court to condition a prejudgment remedy on the posting of a bond, it would have specified that authority in the statutory language. In § 52-278d (c), for instance, the legislature specifically authorized the trial court to order a stay following an order of prejudgment remedy “if the defendant posts a bond.” See also General Statutes § 52-278e (b) (2). “Although this court has the final word on the interpretation of our state statutes, there is a ‘higher authority’—that is, the constitution of the state of Connecticut. Article second of the Connecticut constitution provides in part: ‘The powers of government shall be divided into three distinct departments, and each of them confided to a separate magistracy, to wit, those which are legislative, to one; those which are executive, to another; and those which are judicial, to another.’ By placing a construction on this statute that is contrary to its plain and unambiguous text, the majority encroaches on that which is solely reserved to the legislative branch of our government. ‘In the field of legislation, the legislature is supreme. Courts must apply legislative enactments according to their plain terms.’ State v. Malm, 143 Conn. 462, 467, 123 A.2d 276 (1956).” Jones v. Mansfield Training School, 220 Conn. 721, 737-38, 601 A.2d 507 (1992) (Berdon, J., dissenting).
*791Furthermore, the majority acknowledges that it is sending the matter back to the trial court with the expectation that the trial court will act in accordance with its conclusion that the trial court has the authority to require a bond; nevertheless, this court has not articulated any standard upon which the trial court is to predicate its decision as to whether a bond should be required, the amount of the bond, and the condition of the bond.4 Rather than making order out of a difficult situation, the majority’s opinion will necessarily cause confusion and conflicting rulings in the trial court.
I would affirm the decision of the trial court. Accordingly, I respectfully dissent.

 See footnote 2 of the majority opinion.


 Whether No. 93-431 of the 1993 Public Acts passes constitutional muster is not currently before this court.


 Public Acts 1993, No. 93-431, § 1 (g) provides: “A defendant may request a hearing to contest the application for a prejudgment remedy, assert any exemption or make a request concerning the posting or substitution of a bond. The hearing may be requested by any proper motion or by return to the Superior Court of a signed claim form that indicates, by the checking of the appropriate box on the claim form, whether the claim is an assertion of a defense, counterclaim, set-off or exemption, an assertion that any judgment that may be rendered is adequately secured by insurance, an assertion that the amount sought in the application for the prejudgment remedy is unreasonably high, a request that the plaintiff be required to post a bond to secure the defendant against any damages that may result from the prejudgment remedy or a request that the defendant be allowed to substitute a bond for the prejudgment remedy.” See also Public Acts 1993, No. 93-431, §§ 1 (e) and 2 (a).


 In No. 93-431, § 2, of the 1993 Public Acts, the legislature addressed these issues as follows: “(d) At any hearing on an application for a prejudgment remedy held pursuant to this section or upon motion of the defendant at any time after the granting of such application, the defendant may request that the plaintiff post a bond, with surety, in an amount determined by the court to be sufficient to reasonably protect the defendant’s interest in the property that is subject to the prejudgment remedy against damages that may be caused by the prejudgment remedy. If the court grants the defendant’s request, the bond shall provide that if judgment in the matter is rendered for the defendant or if the prejudgment remedy is dismissed or dissolved, the plaintiff will pay to the defendant damages directly caused by the prejudgment remedy.
“(e) In determining whether to grant a request for a bond and, if granted, the amount of the bond to be set, the court shall consider the nature of the property subject to the prejudgment remedy, the methods of retention or storage of the property and the potential harm to the defendant’s interest in the property that the prejudgment remedy might cause.
“(1) Notwithstanding the provisions of subsections (d) and (e) of this section, the court shall waive any bond or lower the amount of any bond ordered pursuant to subsection (e) of this section, upon request for such a waiver by an indigent plaintiff, if, after hearing and a consideration of the probability that a judgment will be rendered in the matter in favor of the plaintiff, the potential harm to the defendant’s interest in the property that the prejudgment remedy might cause, and the likelihood that the defendant will dissipate such property prior to judgment, the court finds that the plaintiff should be entitled to the protections of a prejudgment remedy.”